Name: Commission Regulation (EEC) No 1658/83 of 21 June 1983 on the disposal on the internal market of 50 000 tonnes of common wheat of bread-making quality held by the Irish intervention agency and 50 000 tonnes held by the United Kingdom intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/ 12 Official Journal of the European Communities 22. 6 . 83 COMMISSION REGULATION (EEC) No 1658/83 of 21 June 1983 on the disposal on the internal market of 50 000 tonnes of common wheat of bread-making quality held by the Irish intervention agency and 50 000 tonnes held by the United Kingdom intervention agency whereas, moreover, the fixing of special price condi ­ tions makes it expedient to provide for a security designed to ensure that operators who qualify for such conditions use the cereals for the purpose intended ; Whereas Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (6), as last amended by Regulation (EEC) No 1657/83 Q, shall apply to the verification of the use of the cereals to be disposed of by the Irish and United Kingdom intervention agencies ; whereas, however, it seems appropriate to reinforce those common detailed rules ; whereas, to that end, provi ­ sion should be made for the systematic inspection of the accounts and for on-the-spot checks, conducted, possibly, on a random basis ; whereas provision should be made for allowing the cereals in question to be treated in such a way that they can be identified ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 8 (4) thereof, Having regard to Council Regulation (EEC) No 1322/83 of 26 May 1983 on the transfer of 550 000 tonnes of common wheat of bread-making quality by the French and German intervention agencies (3), and in particular Article 1 (6) thereof, Whereas Commission Regulation (EEC) No 1462/83 of 7 June 1983 laying down detailed rules for the implementation of Council Regulation (EEC) No 1322/83 as regards the transfer of common wheat of bread-making quality to the United Kingdom and Ireland (4) provides that common wheat of bread ­ making quality intended for the United Kingdom must be transferred to Northern Ireland ; Whereas the situation regarding the supply of fodder grain is at present especially difficult in Ireland and Northern Ireland ; whereas it appears justified, there ­ fore, to dispose of the common wheat transferred to the Irish and United Kingdom intervention agencies before the new harvest ; Whereas it seems appropriate that such disposal should take place in accordance with the provisions of Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (5) subject, however, to certain special provisions designed to ensure that the operation is carried out in accord ­ ance with the objective pursued by the transfer provided for in the abovementioned Regulation (EEC) No 1322/83 ; Whereas , in particular, the use to which the cereal in question is to be put demands that special price condi ­ tions be fixed ; whereas such conditions must help reduce pressure on the market in question while preventing any deterioration of the market in cereals ; HAS ADOPTED THIS REGULATION : Article 1 1 . The Irish and United Kingdom intervention agencies shall each dispose by invitation to tender on the internal market of 50 000 tonnes of common wheat of bread-making quality which has been trans ­ ferred pursuant to Regulation (EEC) No 1322/83 for use in animal feed . 2. Without prejudice to the special provisions laid down in this Regulation , the provisions of Regulation (EEC) No 1836/82 shall apply to the disposal provided for in paragraph 1 . Article 2 By way of derogation from the provisions of Articles 5 ( 1 ) and (2) and 13 ( 1 ) of Regulation (EEC) No 1836/82 :  the successful tender shall be equivalent at least to 218 ECU per tonne ,  the tender price shall not be adjusted by price increases or reductions .(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . ( 3) OJ No L 138 , 27. 5 . 1983, p. 63 . (4) OJ No L 150, 8 . 6 . 1983 , p. 20 . (5) OJ No L 202, 9 . 7 . 1982, p. 23 . (6) OJ No L 190 , 14 . 7 . 1976, p. 1 . H See page 10 of this Official Journal . 22. 6 . 83 Official Journal of the European Communities No L 162/ 13 Article 4 The control referred to in Article 2 of Regulation (EEC) No 1687/76 shall include a systematic inspec ­ tion of the accounts and an on-the-spot check. The latter may, where appropriate, be conducted on a random basis . Moreover, in order to facilitate verification of use in animal feed, the intervention agency concerned shall colour the product in order that it can be identified . Such colouring shall be carried out at minimum expense . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 3 Without prejudice to Article 13 (2) of Regulation (EEC) No 1836/82, where the tender price is lower than the minimum price referred to in Article 5 ( 1 ) and (2) of that Regulation , adjusted in accordance with Article 13 ( 1 ) thereof, the tender shall be valid only if it is accompanied by a written undertaking by the tenderer, endorsed by a credit institution, to provide, not later than two working days following the date of receipt of the statement of award of the contract, a security covering the difference between the two prices . The security shall be released only in respect of quan ­ tities for which the successful tenderer provides proof that the cereal purchased has been used in animal feed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 June 1983 . For the Commission Poul DALSAGER Member of the Commission